Case: 13-13274   Date Filed: 04/02/2014   Page: 1 of 2


                                                            [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                                No. 13-13274
                            Non-Argument Calendar
                          ________________________

                  D.C. Docket No. 6:13-cr-00019-GAP-TBS-1


UNITED STATES OF AMERICA,

                                                                 Plaintiff-Appellee,

                                     versus

DEMETRICES TAVARES MITCHELL,

                                                            Defendant-Appellant.

                          ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                        ________________________

                                 (April 2, 2014)

Before TJOFLAT, MARCUS and JORDAN, Circuit Judges.

PER CURIAM:

      Charles M. Greene, appointed counsel for Demetrices Mitchell in this direct

criminal appeal, has moved to withdraw from further representation of Mitchell
              Case: 13-13274    Date Filed: 04/02/2014   Page: 2 of 2


and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396,

18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals that

counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Mitchell’s convictions and

sentences are AFFIRMED.




                                         2